          Case 4:19-cv-00595-JAS Document 8 Filed 03/10/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Dane Eric Gross,                               NO. CV-19-00595-TUC-JAS
10                 Plaintiff,
                                                   JUDGMENT IN A CIVIL CASE
11   v.
12   University of Arizona, et al.,
13                 Defendants.
14
15           Decision by Court. This action came for consideration before the Court. The
16   issues have been considered and a decision has been rendered.
17           IT IS ORDERED AND ADJUDGED that pursuant to the Court’s order filed
18   January 22, 2020, judgment is entered in favor of defendants and against plaintiff.
19   Plaintiff to take nothing, and complaint and action are dismissed for failure to comply
20   with the Court's order.
21
22                                           Debra D. Lucas
                                             Acting District Court Executive/Clerk of Court
23
     March 10, 2020
                                             s/ M Espinoza
24                                     By    Deputy Clerk
25
26
27
28
